Exhibit 10.8
Execution Copy
April 2, 2009
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into by and
between ProAssurance Corporation, a Delaware corporation (“ProAssurance”) and
Jerry D. Brant , an individual (the “Executive”) as of April 2, 2009 (the
“Commencement Date”). This Agreement is offered by ProAssurance in order to
secure the continued employment of Executive upon the completion of the
conversion of Podiatry Insurance Company of America (“PICA”) into a stock
insurance company and the purchase of its stock by ProAssurance as contemplated
in the Stock Purchase Agreement dated October 28, 2008 (the “Stock Purchase
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning attributed to them in the Stock Purchase Agreement. ProAssurance and the
Executive, each intending to be legally bound by the terms hereof, agree as
follows:
1. Employment Term. ProAssurance hereby employs Executive, and Executive accepts
employment, upon the terms and conditions of this Agreement for a term of
thirty-six (36) months running from the Commencement Date to and including
April 2, 2012 (the “Term”). Executive shall be employed by ProAssurance or by
one of its direct or indirect subsidiaries provided that ProAssurance shall at
all times remain obligated to the Executive as set forth in this Agreement.
Immediately upon the expiration of the Term, unless otherwise provided in
Section 9 of this Agreement, ProAssurance and Executive shall execute the
Release and Severance Compensation Agreement in the form attached hereto as
Exhibit C (the “Severance Agreement”) which shall govern the relationship of
ProAssurance and Executive from and after the Term and shall supersede this
Agreement in its entirety.
     2. Offices; Directorship; Other Activities.
     2.1 Office and Duties. From and after the Effective Date, Executive shall
serve as Chief Executive Officer of PICA. Executive shall have the duties and
authority as are prescribed by the bylaws of PICA for such office, such other
duties and responsibilities as have customarily been performed by the Chief
Executive Officer, and other duties and responsibilities as may be assigned to
him by PICA Board of Directors (the “Board”) and the Chief Executive Officer of
ProAssurance, provided that such assignments are customary and appropriate for
the Chief Executive Officer of PICA. During the Term of this Agreement,
Executive shall report directly to the Board and the Chief Executive Officer of
ProAssurance. Executive shall be given such authority as is appropriate to carry
out his duties.
     2.2 Efforts and Other Activities. During the Term, except for periods of
vacation, sick leave, personal leave granted by the Board, or leave to which the
Executive is entitled under law, Executive shall devote reasonable attention and
time to the business and affairs of ProAssurance to the extent necessary to
discharge his duties under this Agreement. With the prior approval of the Board,
Executive may serve as a director or trustee of other corporations or businesses
which do not compete with ProAssurance or its subsidiaries. Executive may also
serve on civic, trade or charitable boards or committees. Executive may invest
in real estate for

 



--------------------------------------------------------------------------------



 



his own account or become a passive partner or passive stockholder in any
corporation, partnership or other venture; provided that Executive may not
invest in any business that does business with, or competes with, the Company
except for investment in a business where Executive’s percentage of ownership is
insignificant. Executive may invest in mutual funds or similar investment
vehicles in which Executive does not provide active management services.
Executive may deliver lectures, fulfill speaking engagements or teach at
educational institutions and may manage personal investments, provided that such
activities do not materially interfere with Executive’s responsibilities to
ProAssurance.
     2.3 Place of Business. Executive’s services shall be performed primarily at
the headquarters of PICA located at 3000 Meridian Blvd., Franklin, TN 37067 in
Williamson County, Tennessee.
     3. Compensation and Benefits.
     3.1 Base Salary. ProAssurance will pay to Executive a base salary at the
rate of $447,200 per annum for the calendar year ending December 31, 2009, which
amount shall include any base salary paid by PICA from January 1, 2009 to the
Commencement Date (“Base Salary”). The annual Base salary will be increased by
$30,339 as shown on Schedule 3.1 to reflect the monetized value of company paid
automobile use and county club dues currently paid by PICA on behalf of
Executive and prorated for the period after the Commencement Date. Base Salary
will be payable in periodic installments in accordance with ProAssurance’s
customary practices for executive officers. Amounts payable will be reduced by
standard withholding and other authorized deductions. For calendar years
beginning after December 31, 2009, ProAssurance shall review Executive’s Base
Salary at least annually and the Base Salary shall be subject to increase, at
the discretion of ProAssurance but not less than four percent (4%) per annum,
effective on the date salary adjustments are made for other senior executive
officers of ProAssurance consistent with past practice. Base Salary shall not be
reduced at any time without the express written consent of Executive.
     3.2 Annual Incentive Compensation.
     (a) For 2009, if not previously paid by PICA, ProAssurance will pay
Executive an annual bonus of up to 50% of the Base Salary based on the results
for the calendar year ending December 31, 2008. The criteria for this bonus will
be based on goals previously established by the PICA Board. Executive
acknowledges that PICA has paid all amounts due under this Section 3.2(a).
     (b) For calendar years beginning after December 31, 2009, Executive shall
be eligible for annual incentive compensation of up to 50% of Base Salary paid
to the Executive based on objective corporate performance criteria established
by the PICA Board and the CEO of ProAssurance.
     (c) For calendar years beginning after December 31, 2009, Executive shall
be eligible for long-term equity compensation grants as determined by the
Compensation Committee of the ProAssurance Board of Directors.

2



--------------------------------------------------------------------------------



 



     (d) The incentive compensation for each calendar year will be paid at such
time as annual incentive compensation is paid to ProAssurance’s senior executive
officers consistent with past practice but not later than March 15 in the next
succeeding calendar year; provided that payment of such annual incentive
compensation shall be subject to and conditioned upon Executive’s employment
with ProAssurance on the payment date.
     3.3 Retention Bonus. Effective with 30 days after the Effective Time,
ProAssurance shall pay to Executive a retention bonus in the amount of $400,000
to be paid one-half in cash and one-half in ProAssurance common stock valued as
of the NYSE closing price on the Closing Date.
     3.4 Pre-existing Retirement Provisions: Pursuant to Section 7.5(e) of the
Stock Purchase Agreement dated October 28, 2008, ProAssurance agreed that PICA
would satisfy any retirement payments or obligations pursuant to Executive’s
prior Employment Agreement with PICA dated July 20, 2000, as amended through the
Commencement Date of this Agreement. ProAssurance and Executive agree that PICA
has fully satisfied its obligations to Executive as set forth below and there
are no further obligations owing to Executive pursuant to the Employment
Agreement dated July 20, 2000, as amended, or otherwise in accordance with the
following:
A. PICA has contributed $600,000 to the Nonqualified Supplemental Deferred
Compensation Plan (the “Plan”) of PICA Management Resources that has been used
by the Plan to purchase three deferred annuities from New York Life (contract
no. 52021264, issue date July 16, 2002 in the initial amount of $200,000;
contract no. 52039456, issue date May 15, 2003 in the initial amount of
$150,000; contract no. 52077551, issue date September 14, 2004 in the initial
amount of $150,000) and one certificate of deposit from U S Bank dated July 7,
2005 in the initial amount of $100,000. These items, and any future substitution
or reinvestment, and the interest earned thereon, will be paid to Executive upon
his separation from service according to the provisions of the Plan.
B. During 2009 and prior to the Commencement Date, PICA has paid to executive
$150,000 in full satisfaction of PICA’s obligation to retain Executive as a
consultant and Board member after his retirement.
     3.5 Other Savings and Retirement Plans. Except as specifically provided
herein, Executive shall be entitled to participate in all savings and retirement
plans, practices, policies and programs applicable generally to other executive
officers of ProAssurance. The current savings and retirement plans, all of which
may be terminated or amended by the Board of Directors of ProAssurance, include
the Executive Non-Qualified Excess Plan and Trust, the Amended and Restated
ProAssurance Corporation Stock Ownership Plan, and the ProAssurance Group
Savings and Retirement Plan. Executive shall also be permitted to defer cash
compensation into the PICA Deferred Compensation Plan during such time period as
the Plan is permitted to receive new contributions.
     3.6 Welfare Benefit Plans. Executive shall be eligible for participation in
and shall receive all benefits under welfare benefit plans (including group
health, disability and life

3



--------------------------------------------------------------------------------



 



insurance plans and programs) as shall be in effect from time to time, to the
extent applicable to other executive officers of ProAssurance.
     3.7 Fringe Benefits. Executive shall be entitled to fringe benefits
comparable to those provided to senior executive officers of ProAssurance.
     3.8 Reimbursement of Expenses. Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by Executive in
accordance with the policies, practices and procedures generally applicable to
senior executive officers of ProAssurance.
     3.9 Office and Support Staff. Executive shall be entitled to an office in
keeping with his position as Chief Executive Officer of PICA and to personal
secretarial and other assistants as shall be (i) reasonably necessary to perform
his duties hereunder, and (ii) not be less than the office and clerical support
provided to other senior executive officers of ProAssurance.
     3.10 Vacations and Leave.
          (a) During the Term, at such reasonable times as the Board shall
permit, Executive shall be entitled, without loss of pay, to be absent from the
performance of his duties under this Agreement. In addition, Executive shall be
entitled to annual vacation in accordance with policies established by
ProAssurance for senior executive officers of ProAssurance.
          (b) Executive shall be entitled to sick leave (without loss of pay) in
accordance with ProAssurance’s policies in effect from time to time, and other
personal and family leave as may be provided by law.
     3.11 Continuing Education and Professional Dues and Fees. ProAssurance will
pay the annual dues and/or fees necessary for the Executive to maintain his
license to practice Podiatry in the states in which he is currently admitted.
ProAssurance shall reimburse Executive for reasonable expenses paid by Executive
in connection with his attendance at professional seminars, courses or
conferences to fulfill continuing education or licensing requirements necessary
for Executive to maintain his license to practice podiatry . ProAssurance shall
pay dues and fees for Executive to maintain his membership in the Podiatric
professional associations of which Executive is currently a member.
     3.12 Conflict. In the event of any conflict between this Agreement and the
terms of any benefit, severance, deferred compensation, incentive or similar
plan or agreement in which the Executive is or becomes a participant during the
Term (other than a stockholder-approved plan or ERISA plan), the provisions of
this Agreement shall apply unless the Executive makes specific written election
otherwise, but Executive shall not be entitled to duplicative payments or
benefits.
     4. Termination of Employment.
     4.1 Death or Disability. Executive’s employment shall terminate upon the
Executive’s death or Disability during the Term. For purposes of this Agreement,
“Disability” means a serious injury or illness that requires Executive to be
under regular care of a licensed medical

4



--------------------------------------------------------------------------------



 



physician and renders the Executive incapable of performing the essential
function of the Executive’s position for twelve (12) consecutive months as
determined by the Board of Directors of ProAssurance in good faith and upon
receipt of and in reliance on competent medical advice from one or more
individuals selected by said Board of Directors, who are qualified to give
professional medical advice. Executive will submit to such medical or
psychiatric examinations and tests as such medical professional deems necessary
to make any determination of Executive’s Disability and consent to such medical
professional sharing the results of such examination with a representative of
the Board.
     4.2 Termination by ProAssurance with Cause. ProAssurance may terminate the
Executive’s employment during the Term for Cause. For purposes of this
Agreement, the term “Cause” means: (i) the Executive has been convicted in a
federal or state court of a crime classified as a felony; (ii) action or
inaction by the Executive (A) that constitutes embezzlement, theft,
misappropriation or conversion of assets of ProAssurance or its subsidiaries
which alone or together with related actions or inactions involve assets of more
than a de minimus amount or that constitutes intentional fraud, gross
malfeasance of duty, or conduct grossly inappropriate to Executive’s office, and
(B) such action or inaction has adversely affected or is likely to adversely
affect the business of ProAssurance or its subsidiaries, taken as a whole, or
has resulted or is intended to result in a direct or indirect gain or personal
enrichment of Executive to the detriment of ProAssurance; or (iii) Executive has
been grossly inattentive to, or in a grossly negligent manner failed to
competently perform, Executive’s job duties and the failure was not cured within
45 days after written notice from ProAssurance. Any termination of Executive’s
employment by ProAssurance for Cause shall be communicated by a Notice of
Termination (as defined in Section 4.5 below) to the Executive, which Notice of
Termination shall be in writing and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this provision. Executive shall not be deemed to
have been terminated for Cause unless and until (x) he receives a Notice of
Termination from ProAssurance; (y) he is given the opportunity to be heard
before the Board of Directors of ProAssurance ; and (z) the said Board finds in
its good faith opinion, the Executive was guilty of the conduct set forth in the
Notice of Termination.
     4.3 Termination by Executive for Good Reason. Executive may terminate his
employment with ProAssurance for Good Reason. For purposes of this Agreement,
“Good Reason” shall constitute any of the following circumstances if they occur
without the Executive’s express written consent during the Term: (i) if the
Board shall refuse or fail to reelect Executive to the office of Chief Executive
Officer of PICA or should change the duties and responsibilities of Executive in
a manner that is a material diminution of the duties and responsibilities of the
Chief Executive Officer; (ii) ProAssurance shall require that the Executive’s
primary location of employment be more than 100 miles from the location of
PICA’s principal offices as of the Commencement Date; (iii) a material reduction
in the Executive’s Base Salary as set forth in Section 3.1 hereof; or (iv) a
material breach by ProAssurance of any provision of this Agreement. Executive
must provide ProAssurance with a Notice of Termination no later than 45 calendar
days after Executive knows or should have known that Good Reason has occurred.
Following delivery of Executive’s Notice of Termination, ProAssurance shall have
45 calendar days to rectify the circumstances causing the Good Reason. If
ProAssurance fails to rectify the events causing Good Reason within said 45 day
period, or if ProAssurance delivers to Executive written notice stating that the
circumstances cannot or shall not be rectified, Executive shall be

5



--------------------------------------------------------------------------------



 



entitled to assert Good Reason and terminate employment as of the expiration of
the 45 day period after delivery of the Executive’s Notice of Termination.
Should Executive fail to provide the required Notice of Termination in a timely
manner, Good Reason shall not be deemed to have occurred as a result of the
event. The Term shall not be deemed to have expired during the notice period,
however, as long as Executive has provided Notice of Termination within the
Term.
     4.4 Termination by Executive for Health Reasons. Executive may terminate
his employment at any time during the Term of this Agreement if, in the opinion
of the Executive, his health status no longer permits him to fulfill his duties
under this Agreement. ProAssurance agrees to accept the opinion of the Executive
without objection.
     4.5 Notice and Date of Termination. Any termination by ProAssurance, or by
Executive, shall be communicated by Notice of Termination to the other party
given in accordance with Section 10 hereof. For purposes of this Agreement, a
“Notice of Termination” is a written notice which indicates the specific
termination provision in this Agreement relied upon and sets forth such
additional information as may be required in Section 4.2, Section 4.3 or
Section 4.4 hereof, to the extent applicable. The “Date of Termination” means
(i) if Executive’s employment is terminated by ProAssurance for Cause, the Date
of Termination shall be as of the date of Executive’s receipt of ProAssurance’s
Notice of Termination; (ii) if Executive’s employment is terminated by Executive
for Good Reason, the Date of Termination shall be the last day of the 45 day
period after delivery of Executive’s Notice of Termination; (iii) if Executive’s
employment is terminated by reason of death of the Executive, the date of death
shall be the Date of Termination; (iv) if the Executive’s employment is
terminated by reason of Disability, the Date of Termination shall be the date of
determination of Disability by the Board of Directors of ProAssurance ; (v) if
the Executive’s employment is terminated by ProAssurance other than for Cause,
death, or Disability , the Date of Termination shall be the date of receipt of
the Notice of Termination by Executive; or (vii) if the Executive terminates his
employment other than for Good Reason, including termination by the Executive
for Health Reasons, the Date of Termination shall be date of receipt of the
Notice of Termination by ProAssurance.
     4.6 Resignation. Effective on the Date of Termination, Executive resigns as
an officer and director of ProAssurance, PICA and all subsidiaries of each.
     5. Certain Benefits Upon Termination.
     5.1 Accrued Salary and Benefits. Executive shall be entitled to receive the
following upon any termination of employment: (i) accrued and unpaid Base Salary
as of the Date of Termination (ii) accrued vacation and sick leave, if any, on
Date of Termination in accordance with the then current policy of ProAssurance
with respect to terminated employees generally; and (iii) vested benefits under
the employee benefit plans of ProAssurance or PICA in which the Executive was a
participant on the Date of Termination, which vested benefits shall be paid or
provided in accordance with the terms of said employee benefit plans.

6



--------------------------------------------------------------------------------



 



     5.2 Severance Benefits.
          (a) If, (I) during the Term, (x) ProAssurance terminates the
employment of Executive for any reason other than Cause, death or Disability or
(y) Executive terminates his employment with ProAssurance for Good Reason, or
(z) this Agreement is automatically terminated upon a Change of Control (as
provided in Section 8.2 hereof), and (II) the Executive signs the release form
that is attached to this Agreement as Exhibit A (the “Release”) within sixty
(60) days after either the Date of Termination or the effective date of the
Change of Control, whichever is applicable, the Executive shall receive: (i) an
amount equal to a sum of the amounts payable as Base Salary from the Date of
Termination to the end of the Term at the then current rate; (ii) an amount
equal to three times Base Salary at the then current rate; and (iii) payment of
Executive’s monthly COBRA premiums for continued health and medical insurance
for the shorter of eighteen (18) months or the until the Executive no longer has
coverage under COBRA (the “Severance Benefits”). Subject to the delivery of the
executed Release by Executive, the Severance Benefits shall be paid in cash or
good funds in equal monthly installments during the Restricted Period (as
defined in Section 6.1 hereof) commencing on the fifteenth day of the calendar
month that occurs not less than seven (7) days after the execution of the
Release and ending on the first day of the last full calendar month in the
Restricted Period; provided that the obligation of ProAssurance to pay such
Severance Benefits to the Executive after termination of employment shall be
subject to termination as herein provided in the event Executive violates the
covenants under Section 6.1 hereof; and provided further that the payment of
such Severance Benefits shall be payable by ProAssurance in lump sum on the
automatic termination of this Agreement upon a Change of Control; and provided
further that the payment of the Severance Benefits shall be accelerated in the
event of the Death or Disability of the Executive and paid to the Estate of the
Executive within 30 days after receipt by ProAssurance of notice as set forth in
Section 10 and, if not earlier delivered by Executive, the Release executed by
the Estate of the Executive. ProAssurance shall withhold from any amounts
payable under this Agreement all federal, state, city or other income and
employment taxes that shall be required. Notwithstanding the foregoing, if the
Executive is a “specified employee” within the meaning of Code
Section 409A(a)(2)(b)(i), the payment schedule for Severance Benefits shall be
modified or adjusted to provide that no payments shall be made until the
expiration of six (6) months following the Date of Termination. In the event
that payments are so delayed, a lump sum payment of the accumulated unpaid
amounts attributable to the six (6) month period shall be made to Executive on
the first day of the seventh month following the Date of Termination. This six
month delay shall not apply to any Severance Benefits which are not subject to
the requirements of Section 409A of the Code by reason of (i) their being
separation pay upon an involuntary separation from service or their being paid
on account of a Change of Control and (ii) their otherwise meeting the
requirements and limitations of the regulations under the above referenced Code
section. In no event shall the aggregate amount of Severance Benefits be reduced
as a result of such modification or adjustment.
          (b) If during the Term, Executive terminates his employment with
ProAssurance for Health Reasons pursuant to Section 4.4 and the Executive signs
the release form that is attached to this Agreement as Exhibit A (the “Release”)
within sixty (60) days after the Date of Termination Executive shall receive:
(i) an amount equal to one-year of the Base Salary at the then current rate, and
(ii) payment of Executive’s monthly COBRA premiums for continued health and
medical insurance for the shorter of twelve (12) months or the until the
Executive no

7



--------------------------------------------------------------------------------



 



longer has coverage under COBRA (the “Severance Benefits”). Subject to the
delivery of the executed Release by Executive, the Severance Benefits shall be
paid in cash or good funds in equal monthly installments during the Restricted
Period (as defined in Section 6.1 hereof) commencing on the fifteenth day of the
calendar month that occurs not less than seven (7) days after the execution of
the Release and ending on the first day of the last full calendar month in the
Restricted Period; provided that the obligation of ProAssurance to pay such
Severance Benefits to the Executive after termination of employment shall be
subject to termination as herein provided in the event Executive violates the
covenants under Section 6.1 hereof; and provided further that the payment of
such Severance Benefits shall be payable by ProAssurance in lump sum on the
automatic termination of this Agreement upon a Change of Control; and provided
further that the payment of the Severance Benefits shall be accelerated in the
event of the Death or Disability of the Executive and paid to the Estate of the
Executive within 30 days after receipt by ProAssurance of notice as set forth in
Section 10 and, if not earlier delivered by Executive, the Release executed by
the Estate of the Executive. ProAssurance shall withhold from any amounts
payable under this Agreement all federal, state, city or other income and
employment taxes that shall be required. Notwithstanding the foregoing, if the
Executive is a “specified employee” within the meaning of Code
Section 409A(a)(2)(b)(i), the payment schedule for Severance Benefits shall be
modified or adjusted to provide that no payments shall be made until the
expiration of six (6) months following the Date of Termination. In the event
that payments are so delayed, a lump sum payment of the accumulated unpaid
amounts attributable to the six (6) month period shall be made to Executive on
the first day of the seventh month following the Date of Termination. This six
month delay shall not apply to any Severance Benefits which are not subject to
the requirements of Section 409A of the Code by reason of (i) their being
separation pay upon an involuntary separation from service or their being paid
on account of a Change of Control and (ii) their otherwise meeting the
requirements and limitations of the regulations under the above referenced Code
section. In no event shall the aggregate amount of Severance Benefits be reduced
as a result of such modification or adjustment.
          (c) ProAssurance shall fund the obligation to pay Severance Benefits
under this Section 5.2 by depositing in escrow an amount equal to the sum of the
amounts payable to Executive hereunder (the “Escrow Funds”) with a financial
institution with total assets of more than One Billion Dollars ($1,000,000,000)
as escrow agent (the “Escrow Agent”). The Escrow Funds shall be the property of
ProAssurance and shall be held, invested, and distributed by the Escrow Agent in
accordance with the following provisions. At the time of delivery of the Escrow
Funds, the Escrow Agent shall acknowledge receipt of the Escrow Funds and agree
to be bound by the provisions of this Agreement in a separate written document.
The Escrow Agent shall invest the Escrow Funds in a money market account for the
benefit of Executive and Escrow Agent shall distribute the earnings to Executive
with each monthly installment. Unless and until the Escrow Agent receives notice
from ProAssurance that Executive has breached this Agreement, the Escrow Agent
shall distribute the Escrow Funds to the Executive in the same number of equal
monthly installments as the number of whole calendar months in the Restricted
Period (as defined in Section 6.1 hereof). The monthly installments shall be
distributed to Executive on the date the initial installment is due and on the
first day of each calendar month in the Restricted Period together with accrued
and undistributed earnings of the Escrow Fund except that payment of the
Severance Benefits may be accelerated and the balance paid in lump sum upon
delivery of written notice to the Escrow Agent by ProAssurance that the
Severance Benefits are due to be accelerated hereunder. If ProAssurance delivers
written notice to the

8



--------------------------------------------------------------------------------



 



Escrow Agent and the Executive that Severance Benefits payable to Executive are
subject to termination under Section 6.2 of this Agreement, the Escrow Agent
shall distribute the balance of the Escrow Funds and accrued and undistributed
earnings thereon to ProAssurance unless the Escrow Agent receives a written
notice of objection from Executive within 15 days after delivery of
ProAssurance’s notice. If Executive provides timely notice of objection, Escrow
Agent shall hold the Escrow Funds until it receives written notice of
distribution from the arbitrator appointed pursuant to Section 11 hereof or a
joint written notice of distribution from Executive and ProAssurance. Failure of
Executive or ProAssurance to deliver notice to the Escrow Agent as herein
provided shall not be a waiver of any of their respective rights under this
Agreement.
          (d) Executive shall not be entitled to receive Severance Benefits
under this Agreement if employment with ProAssurance is terminated by reason of
the death of the Executive or the Disability of the Executive as defined in
Section 4.1(a); or by reason of termination of employment by ProAssurance with
Cause as defined in Section 4.2; or by reason of termination of employment by
the Executive unless the employment is terminated for Good Reason as defined in
Section 4.3 hereof or for a Health Reason as defined in Section 4.4 hereof.
However, if employment with ProAssurance is terminated by reason of the death of
the Executive or the Disability of the Executive as defined in Section 4.1(a),
Executive shall be entitled to receive severance benefits as set forth in the
Release and Severance Compensation Agreement attached hereto as Exhibit C; and
for this purpose only, the Severance Agreement shall be deemed to incept
simultaneously with the qualifying event and shall be incorporated herein by
this reference such that the Executive shall have the full benefit of the
severance benefits payable upon death or Disability of Executive as provided in
the Severance Agreement.
          (e) The Executive shall be under no duty or obligation to seek or
accept other employment and shall not be required to mitigate the amount of
severance benefits provided under this Agreement by seeking employment or
otherwise.
     5.3 Parachute Payment Tax Reimbursement.
          (a) If any payment or benefit within the meaning of Section 280G(b)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”), to Executive for
his benefit paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of, his
employment with ProAssurance or a Change of Control (as defined in Section
8.1(d) hereof) (a “Payment” or “Payments”), will be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
such interest and penalties are collectively referred to as the “Excise Tax”),
then the Executive will be entitled to receive an additional payment (a "Gross
Up Payment”). The amount of the Gross Up Payment will be such that after payment
by the Executive of all taxes (including any interest or penalties, other than
interest and penalties imposed by reason of the Executive’s failure to file a
timely tax return or pay taxes shown due on his return, imposed with respect to
such taxes and the Excise Tax), including any Excise Tax imposed upon the Gross
Up Payment, the Executive retains an amount of the Gross Up Payment equal to the
Excise Tax imposed upon the Payments.
          (b) An initial determination as to whether a Gross Up Payment is
required pursuant to this Agreement and the amount of such Gross Up Payment
shall be made by the

9



--------------------------------------------------------------------------------



 



income tax accountants of ProAssurance. The tax accountants shall provide their
determination (“Determination”) together with detailed supporting calculations
and documentation to ProAssurance and the Executive within a reasonable time
after the Date of Termination and if the tax accountants determine that no
Excise Tax is payable by the Executive with respect to a Payment or Payments, it
shall furnish the Executive with an opinion reasonably acceptable to the
Executive that no Excise Tax will be imposed with respect to any Payment or
Payments. Within ten days of the delivery of the Determination to the Executive,
the Executive shall have the right to dispute the Determination. The Gross Up
Payment, if any, as determined pursuant to this Section 5.3(b) shall be paid by
ProAssurance to the Executive within 30 days of the receipt of the
Determination, but in no event later than the end of the Executive’s tax year
next following the year the Executive remits the related taxes. The existence of
the Dispute shall not in any way affect the Executive’s right to receive Gross
Up Payments in accordance with the Determination. Upon the final resolution of a
Dispute, ProAssurance shall promptly pay the Executive any additional amount
required by such resolution. If there is no Dispute, the Determination shall be
binding, final and conclusive upon ProAssurance and the Executive subject to the
application of subparagraph (c) below.
          (c) Notwithstanding anything contained in this Agreement to the
contrary, if according to the Determination an Excise Tax will be imposed on any
Payment or Payments, ProAssurance shall pay to applicable government taxing
authority as Excise Tax withholding, the amount of the Excise Tax that
ProAssurance has actually withheld from the Payment or Payments.
     6. Non-Competition.
     6.1 Non-Competition; Nonsolicitation of Employee. The Executive will not
during the Restricted Period (herein defined):
          (a) become Employed by a Competitor Company that offers, sells or
markets medical professional liability insurance in the primary market area of
the Companies, except that Executive may be employed with a Competitor Company
so long as and on the condition that the Executive does not participate in the
medical professional liability insurance business of the Competitor Company; or
          (b) solicit or induce any employees of the Companies to leave such
employment or accept employment with any other person or entity, or solicit or
induce any insurance agent of the Companies to offer, sell or market medical
professional liability insurance for a competitor company in the primary market
area of the Companies;
     “Companies” means any company that is a direct or indirect subsidiary of
ProAssurance, now or in the future, and any other company that has succeeded to
the business of any of the Companies.
     “Competitor Company” means an insurance company, insurance agency,
business, for profit or not for profit organization (other than the Companies)
that provides, or offers to provide medical professional liability insurance to
health care providers.

10



--------------------------------------------------------------------------------



 



     “Employed” includes activities as an owner, proprietor, employee, agent,
solicitor, partner, member, manager, principal, shareholder (owning more than 1%
of the outstanding stock), consultant, officer, director or independent
contractor.
     “Health care providers” means physicians, dentists, podiatrists,
chiropractors, physician assistants, nurse practitioners, other individual
health care providers and hospital and other institutional health care
providers.
     “Medical professional liability insurance” means medical malpractice
insurance and reinsurance, and equivalent self-insured services such as
administration of self-insured trusts, claims management services and risk
management services for health care providers. “Medical professional liability
insurance” does not include services provided as an employee of a health care
provider if such services are rendered solely for the purpose of servicing
medical professional liability risk of the employer or that of its employees.
     “Primary market area” means any state in which the Companies derived more
than $15 million in direct written premiums from the sale of medical
professional liability insurance to health care providers in the most recent
complete fiscal year prior to the Date of Termination and any state in which the
Companies have on the Date of Termination a plan for expansion of marketing
activities for the sale of medical professional liability insurance in that
state which is likely to result in direct written premiums from the sale of
medical professional liability insurance of more than $15 in the 18 months
following the Date of Termination.
     “Restricted Period” means a period of 36 months from the Date of
Termination.
     6.2 Remedies for Breach. If the Executive is deemed to have materially
breached the non-competition covenants set forth in Section 6.1 of this
Agreement, ProAssurance may, in addition to seeking an injunction or any other
remedy they may have, withhold or cancel any remaining payments of Severance
Benefits due to the Executive pursuant to Section 5.2 of this Agreement.
ProAssurance shall give prior or contemporaneous written notice of such
withholding or cancellation of payments in accordance with Section 5.2 hereof.
If the Executive violates any of these restrictions, the Companies shall be
further entitled to an immediate preliminary and permanent injunctive relief,
without bond, in addition to any other remedy which may be available to
ProAssurance.
     6.3 Reasonableness of Restrictions. ProAssurance and Executive agree that
the restrictions in this Agreement are fair and reasonable in all respects,
including the geographic and temporal restrictions, and that the benefits
described in this Agreement, to the extent any separate or special consideration
is necessary, are fully sufficient consideration for the Executive’s obligations
under this Agreement.
     6.4 Confidentiality. Executive will remain obligated under any
confidentiality or nondisclosure agreement with the Companies (or any of them)
that is currently in effect or to which the Executive may in the future be
bound. In the event that the Executive is at any time not the subject of a
separate confidentiality or nondisclosure agreement with the Companies (or any
of them), Executive expressly agrees that Executive shall not use for the
Executive’s personal benefit, or disclose, communicate or divulge to, or use for
the direct or indirect benefit

11



--------------------------------------------------------------------------------



 



of any person, firm, association or company any confidential or competitive
material or information of the Companies or their subsidiaries, including
without limitation, any information regarding insureds or other customers,
actual or prospective, and the contents of their files; marketing, underwriting
or financial plans or analyses which is not a matter of public record; claims
practices or analyses which are not matters of public record; pending or past
litigation in which the Companies have been involved and which is not a matter
of public record; and all other strategic plans, analyses of operations,
computer programs, personnel information and other proprietary information with
respect to the Companies which are not matters of public record. Executive shall
return to the Companies promptly, and in no event later than the Date of
Termination, all items, documents, lists and other materials belonging to the
Companies or their subsidiaries, including but not limited to, credit, debit or
service cards, all documents, computer tapes, or other business records or
information, keys and all other items in the Executive’s possession or control.
     7. Indemnification. In addition to any indemnification required by law,
under the Certificate of Incorporation or Bylaws of ProAssurance or any of the
Companies (as defined in Section 6.1 hereof), or under a policy of insurance
owned by ProAssurance or the Companies, ProAssurance shall provide the Executive
indemnification under the terms and conditions of the Indemnification Agreement
attached hereto as Exhibit B, which is the same Indemnification Agreement
provided to other senior executives of ProAssurance. The Indemnification
Agreement shall be executed and effective as of the Commencement Date.
     8. Change of Control.
     8.1 Definitions. For purposes of this Agreement, the following terms have
the meanings set forth below:
          (a) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (b) “Person” is used as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.
          (c) “Beneficial Ownership” is used as such term is used within the
meaning of Rule 13d-3 promulgated under the Exchange Act.
          (d) “Change of Control” shall mean the occurrence during the Term of
any one of the following events:
               (i) an acquisition of the voting securities of ProAssurance or
PICA by any Person, immediately after which such Person has Beneficial Ownership
of more than 50.1% of the combined voting power of ProAssurance’s or PICA’s then
outstanding voting securities;
               (ii) a merger, consolidation or reorganization involving
ProAssurance or PICA in which an entity other than ProAssurance or PICA (as
applicable) is the surviving entity or in which ProAssurance or PICA (as
applicable) is the surviving entity and the stockholders of ProAssurance or PICA
(as applicable) immediately preceding such transaction will own less than 50.1%
of the outstanding voting securities of the surviving entity; or

12



--------------------------------------------------------------------------------



 



               (iii) the sale or other disposition of substantially all of the
assets of ProAssurance or PICA (as defined in the regulations under Section 409A
of the Code); or
               (iv) the disposition of PICA by ProAssurance so that it is no
longer a direct or indirect subsidiary of ProAssurance.
The transactions as described in (i), (ii) (iii) and (iv) shall be referred to
as “Change of Control Transactions.” In no event shall a Change of Control be
deemed to have occurred, with respect to Executive, if the Executive is part of
a purchasing group which consummates a Change of Control Transaction. The
Executive shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Executive is an equity participant or has agreed to
become an equity participant in the purchasing company or group except for
passive ownership of less than 5% of the stock of the purchasing company or
ownership of equity participation in the purchasing company or group as a result
of the conversion or exchange of Common Stock Beneficially Owned by Executive.
     8.2. Effect of Change of Control. If a Change of Control occurs, this
Agreement shall be deemed automatically terminated and the Executive shall be
entitled to the payments required in Section 5.1 and Section 5.2 hereof.
     9. Continuity of Employment. If this Agreement remains in force on the last
day of the Term and has not been earlier terminated pursuant to Section 4.2,
4.4, 4.6 or 8 hereof, the Severance Agreement attached hereto as Exhibit C shall
become effective as of the date of expiration of the Term and Executive and
ProAssurance agree to execute the Severance Agreement as required in Section 1
hereof. In the event of the death or Disability of the Executive, the Release
and Severance Compensation Agreement attached hereto as Exhibit C shall become
immediately effective in accordance with the provisions of Section 5.2(d) hereof
and severance benefits shall be payable to Executive (or his estate) as provided
in the Severance Agreement.
     10. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or commercial courier or
mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses as set forth below or to such
other address as one party may have furnished to the other in writing in
accordance herewith.
Notice to the Executive:
Jerry D. Brant
3417 Embassy Drive
Springfield, IL 62704

13



--------------------------------------------------------------------------------



 



and
902 Pheasant Run Ct. S.
Brentwood, TN 37027-5810
Notice to the Companies:
ProAssurance Corporation
Mailing Address:
P. O. Box 590009
Birmingham, Alabama 35259-0009
Street Address:
100 Brookwood Place
Birmingham, Alabama 35209
Attention: CEO with copy to Corporate Secretary
     11. Arbitration. ProAssurance and Executive agree that final and binding
arbitration shall be the sole recourse to settle any claim or controversy
arising out of or relating to a breach or the interpretation of this Agreement,
except as either party may be seeking injunctive relief. Either party may file a
demand for arbitration. The arbitration shall be held at a mutually agreeable
location, and shall be subject to and in accordance with the Employment
Arbitration Rules of the American Arbitration Association then in effect;
provided that if the location cannot be agreed upon the arbitration shall be
held in Birmingham, Alabama. The arbitrator may award any and all remedies
allowable by the cause of action subject to the arbitration, but the
arbitrator’s sole authority shall be to interpret and apply the provisions of
this Agreement. In reaching its decision the arbitrator shall have no authority
to change or modify any provision of this Agreement or other written agreement
between the parties. The arbitrator shall have the power to compel the
attendance of witnesses at the hearing. Any court having jurisdiction may enter
a judgment based upon such arbitration. All decisions of the arbitrator shall be
final and binding on the parties without appeal to any court. Upon execution of
this Agreement, the Executive shall be deemed to have waived any right to
commence litigation proceedings regarding this Agreement outside of arbitration
or injunctive relief without the express consent of ProAssurance. ProAssurance
shall pay all arbitration fees and the arbitrator’s compensation. If the
Executive prevails in the arbitration proceeding, ProAssurance shall reimburse
to the Executive the reasonable fees and expenses of Executive’s personal
counsel for his or her professional services rendered to the Executive in
connection with the enforcement of this Agreement.
     12. Miscellaneous.
     (a) Except insofar as this provision may be contrary to applicable law, no
sale, transfer, alienation, assignment, pledge, collateralization or attachment
of any benefits under this Agreement shall be valid or recognized by
ProAssurance.

14



--------------------------------------------------------------------------------



 



     (b) This Agreement and the exhibits attached hereto set forth the entire
agreement between the parties with respect to the matters set forth herein and
supersedes in their entirety any prior written or oral agreements or
understandings between Executive and PICA or ProAssurance regarding the subject
matter of this Agreement. This Agreement may not be modified or amended except
by written agreement intended as such and signed by all parties.
     (c) This Agreement shall benefit and be binding upon the parties and their
respective directors, officers, employees, representatives, agents, heirs,
successors, assigns, devisees, and legal or personal representatives.
     (d) ProAssurance, from time to time, shall provide government agencies with
such reports concerning this Agreement and copies thereof as may be required by
law, and shall provide Executive with such disclosure concerning this Agreement
as may be required by law or as ProAssurance may deem appropriate.
     (e) Executive and ProAssurance respectively acknowledge that each of them
has read and understand this Agreement, that they have each had adequate time to
consider this Agreement and discuss it with each of their attorneys and
advisors, that each of them understands the consequences of entering into this
Agreement, that each of them is knowingly and voluntarily entering into this
Agreement, and that they are each competent to enter into this Agreement.
     (f) If any provision of this Agreement is determined to be unenforceable,
at the discretion of ProAssurance the remainder of this Agreement shall not be
affected but each remaining provision shall continue to be valid and effective
and shall be modified so that it is enforceable to the fullest extent permitted
by law.
     (g) This Agreement will be interpreted as a whole according to its fair
terms. It will not be construed strictly for or against either party.
     (h) Except to the extent that federal law controls, this Agreement is to be
construed according to Delaware law.
     13. PICA Joinder. PICA has joined in this Agreement to evidence its consent
to the employment of Executive in the capacity set forth herein and its
agreement to be jointly responsible for the obligations of ProAssurance
hereunder.
[Signatures on following page.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement on
April 2, 2009 to be effective as of the Commencement Date.

            EXECUTIVE:
      /s/ Jerry Brant       Jerry D. Brant              PROASSURANCE CORPORATION
      By:   /s/ Victor T. Adamo         Victor T. Adamo        Its President   
    PODIATRY INSURANCE COMPANY OF AMERICA
      By:   /s/ Adam P. Wilczek         Its Sr. V.P. and COO           

16



--------------------------------------------------------------------------------



 



         

Schedule 3.1
     Executive’s annual base rate of compensation paid by PICA on behalf of
Executive immediately preceding the Effective Date including the monetized value
of company paid automobile use and country club dues:

         
2008 Base Salary
  $ 430,000.08  
4% Merit Increase
    17,200.00  
Auto Adjustment
    22,052.00  
Country Club Adjustment
    8,287.00  
 
     
Current 2009 Salary
  $ 477,539.08  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
[To be used if Termination of Employment occurs during the Term of the
Employment Agreement]
     This Release of Claims (“Release”) is between ProAssurance Corporation
(“ProAssurance”), and any successor company that has assumed the Agreement to
which this Release was an attachment (all such organizations being referred to
in this Release as the “Companies”) and Jerry D. Brant (“Executive”).
     The Companies and Executive have agreed to terminate their employment
relationship. To effect an orderly termination, the Executive, and the Companies
are entering into this Release.
     1. For the purposes of this Release, “Date of Termination” is the effective
date of Executive’s termination of employment from Companies. Executive hereby
waives any and all rights Executive may otherwise have to continued employment
with or re-employment by the Companies or any parent, subsidiary or affiliate of
Companies.
     2. Effective with the Date of Termination, Executive is relieved of all
duties and obligations to the Companies, except as provided in this Release or
any applicable provisions of the Employment Agreement between Companies and
Executive, effective as of April 2, 2009 (“Agreement”), which survive
termination of the employment relationship.
     3. Executive agrees that this Release, the Agreement and the Severance
Benefits provided under the Agreement are confidential and shall not be
disclosed or published directly or indirectly to third persons, except as
necessary to enforce its terms, by Executive or to Executive’s immediate family
upon their agreement not to disclose the fact or terms of this Release, or to
Executive’s attorney, financial consultant or accountant, except that Executive
and the Companies may disclose, as necessary, (i) the fact that Executive has
terminated Executive’s employment with the Companies, and (ii) the terms of this
Agreement and Severance Benefits as required under the securities laws and
regulations and the listing requirements of any stock exchange or national
market system and as otherwise required by law.
     4. Any fringe benefits that Executive has received or currently is
receiving from the Companies or its affiliates shall cease effective with the
Date of Termination, except as otherwise provided for in this Release, in the
Agreement or by law.
     5. The parties agree that the terms contained and payments provided for in
the Agreement are compensation for and in full consideration of Employee’s
release of claims under this Release, and Executive’s confidentiality,
non-compete, non-solicitation and non-disclosure agreements contained in the
Agreement.
     6. The Executive shall be under no duty or obligation to seek or accept
other employment and shall not be required to mitigate the amount of the
Severance Benefits (as defined and provided under the Agreement) by seeking
employment or otherwise, provided, however, that the Executive shall be required
to notify the Companies if the Executive becomes

A-1



--------------------------------------------------------------------------------



 



covered by a health or dental care program providing substantially similar
coverage, at which time health or dental care continuation coverage provided
under the Agreement shall cease.
     7. Executive waives, releases, and forever discharges the Companies and
each of their direct or indirect parents, subsidiaries, affiliates, and any
partnerships, joint ventures or other entities involving or related to any of
the Companies, their parents, subsidiaries or affiliates, and all present or
former employees, officers, agents, directors, successors, assigns and attorneys
of any of these corporations, persons or entities (all collectively referred to
in this Release as the “Released”) from any and all claims, charges, suits,
causes of action, demands, expenses and compensation whatsoever, known or
unknown, direct or indirect, on account of or growing out of Executive’s
employment with and termination from the Companies, or relationship or
termination of such relationship with any of the Released, or arising out of
related events occurring through the date on which this Release is executed.
This includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorney fees; employment
discrimination arising under any federal, state, or local civil rights or
anti-discrimination statute, including specifically any claims Executive may
have under the federal Age Discrimination in Employment Act, as amended, 29 USC
§§ 621, et seq.; emotional distress; harassment; defamation; slander; and all
other types of claims or causes of action whatsoever arising under any other
state or federal statute or common law of the United States. Notwithstanding
anything in this Release to the contrary, nothing in this Release shall be
construed to waive, release or discharge the Companies from making any payments
or providing any benefits due to Executive in accordance with the terms of the
Agreement after the Date of Termination.
     8. The Executive does not waive or release any rights or claims that may
arise under the federal Age Discrimination in Employment Act, as amended, after
the date on which this Release is executed by the Executive.
     9. The Executive acknowledges and agrees that Executive has been advised in
writing by this Release, and otherwise, to CONSULT WITH AN ATTORNEY before
Executive executes this Release.
     10. The Executive agrees that Executive received a copy of this Release
prior to executing the Agreement, that this Release incorporates the Companies’
FINAL OFFER; that Executive has been given a period of at least twenty-two
(22) calendar days within which to consider this Release and its terms and to
consult with an attorney should Executive so elect.
     11. The Executive shall have seven (7) calendar days following Executive’s
execution of this Release to revoke this Release. Any revocation of this Release
shall be made in writing by the Executive and shall be received on or before the
time of close of business on the seventh calendar day following the date of the
Executive’s execution of this Release at ProAssurance’s address at 100 Brookwood
Place, P. O. Box 590009, Birmingham, Alabama 35259-0009, Attention: Chairman, or
such other place as the Companies may notify Executive in writing. This Release
shall not become effective or enforceable until the eighth (8th) calendar day
following the Executive’s execution of this Release.

A-2



--------------------------------------------------------------------------------



 



     12. Executive and the Companies acknowledge that they have read and
understand this Release, that they have had adequate time to consider this
Release and discuss it with their attorneys and advisors, that they understand
the consequences of entering into this Release, that they are knowingly and
voluntarily entering into this Release, and that they are competent to enter
into this Release.
     13. This Release shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devisees and legal or personal representatives.
     14. This Release, along with the Agreement, sets forth the entire agreement
between the parties at the time and date these documents are executed, and fully
supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release. This Release may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.
     15. Except to the extent that federal law controls, this Release is to be
construed according to the law of the state of Delaware.
     16. If any provision of this Release is determined to be unenforceable, at
the discretion of ProAssurance the remainder of this Release shall not be
affected but each remaining provision or portion shall continue to be valid and
effective and shall be modified so that it is enforceable to the fullest extent
permitted by law.
     17. To signify their agreement to the terms of this Release, the parties
have executed it on the date set forth opposite their signatures, or those of
their authorized agents, which follow.

                                  EXECUTIVE    
 
                   
Dated:
                                     
 
                                PROASSURANCE CORPORATION    
 
                   
Dated:
          By:        
 
 
 
         
 
   

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B

PROASSURANCE CORPORATION

INDEMNIFICATION AGREEMENT
     THIS Agreement is made effective as of the 2nd day of April, 2009, by and
between ProAssurance Corporation, a Delaware corporation (the “Company”), and
Jerry D. Brant (“Indemnitee”).
Recitals
     WHEREAS, the Company has adopted Bylaws (the “Bylaws”) which provide for
the indemnification of the directors, officers, agents, and employees of the
Company in accordance with Section 145 of the General Corporation Laws of
Delaware (the “State Statute”);
     WHEREAS, the State Statute provides that it is not exclusive, and thus
contemplates that contracts may be entered into between the Company and the
members of its Board of Directors and Officers and employees of the Company with
respect to the indemnification of such individuals;
     WHEREAS, developments with respect to the terms, cost and availability of
directors’ and officers’ liability insurance (“Liability Insurance”) have raised
questions regarding the adequacy and reliability of the protection afforded to
directors and officers thereby; and
     WHEREAS, in order to resolve such questions and thereby induce the
Indemnitee to continue to perform services on behalf of the Company, the Company
has determined and agreed to enter into this contract with the Indemnitee.
Agreement
     NOW, THEREFORE, in consideration of and for the Indemnitee’s agreement to
serve as a director, associate committee member, officer, employee or agent of
the Company, and to render service on behalf of the Company, the parties agree
as follows:
     1. Liability Insurance. The Company, as of the date of this Agreement, has
acquired a Liability Insurance policy. The Company shall use reasonable efforts
to maintain Liability Insurance during the term of this Agreement, but shall not
be required to continue to maintain Liability Insurance if in the sole business
judgment of the directors then in office, (i) the premium cost for such
insurance is excessive, (ii) the premium cost for such insurance is not
reasonably related to the amount of coverage provided, of (iii) the coverage
provided by such insurance is so limited by its terms and exclusions or
otherwise that sufficient benefit is not derived therefrom.
     2. Indemnity. The Company agrees to indemnify and reimburse Indemnitee to
the full extent authorized and permitted by the provisions of the Bylaws of the
Company and the laws of the State of Delaware, and by any amendment thereof,
authorizing or permitting such indemnification which is adopted after the date
hereof.

B-1



--------------------------------------------------------------------------------



 



     3. Additional Indemnity.
          (a) Subject only to the exclusions set forth in Section 4 hereof, the
Company shall indemnify and reimburse Indemnitee under any circumstances where
Indemnitee was or is a party or is threatened to be made a party to a
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative and whether formal or informal,
including an action by or in the right of the corporation, by reason of the fact
that he or she is or was a director, associate committee member, officer,
employee, or agent of the Company, or is or was serving at the request of the
Company as a director, associate committee member, officer, partner, trustee,
employee, or agent of another foreign or domestic corporation, partnership,
joint venture, trust, or other enterprise, whether for profit or not, against
reasonable expenses, including attorneys’ fees, judgments, penalties, fines, and
amounts paid in settlement actually and reasonably incurred by him or her in
connection with the action, suit, or proceeding, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company or its shareholders or policyholders, and with
respect to a criminal action or proceeding, if Indemnitee had no reasonable
cause to believe his or her conduct was unlawful. The termination of an action,
suit, or proceeding by judgment, order, settlement, conviction, or upon a plea
of nolo contendere or its equivalent, does not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the Company
or its shareholders or policyholders, and, with respect to a criminal action or
proceeding, had reasonable cause to believe that his or her conduct was
unlawful.
          (b) The indemnification provided shall extend to all expenses and
circumstances for which indemnification is permitted under paragraph 3(a) above,
that arise:
(i) During the term of this Agreement based upon the activities of Indemnitee
prior to or during the term of this Agreement; and,
(ii) Subsequent to the term of this Agreement based upon the activities of
Indemnitee prior to or during the term of this Agreement.
          (c) The term “Company” shall for purposes of this Agreement include
ProAssurance Corporation and its direct and indirect majority-owned
subsidiaries.
     4. Limitations on Indemnity. No indemnity pursuant to Section 3 hereof
shall be paid by the Company:
          (a) except to the extent the aggregate of losses to be indemnified
hereunder exceed the amount of such losses for which Indemnitee is indemnified
either: pursuant to Section 2 hereof; pursuant to an Indemnification Agreement
with any parent, subsidiary or affiliate of the Company; or, pursuant to any
Liability Insurance purchased and maintained by the Company pursuant to
Section 1 hereof;
          (b) in respect to remuneration paid to Indemnitee if it shall be
determined by a final judgment or other final adjudication that such
remuneration was in violation of law;

B-2



--------------------------------------------------------------------------------



 



          (c) on account of any suit in which judgment is rendered against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto or similar
provisions of any federal, state, or local statutory law;
          (d) on account of Indemnitee conduct which is finally adjudged to have
been knowingly fraudulent, deliberately dishonest or willful misconduct;
          (e) if indemnification is prohibited by applicable law of the State of
Delaware;
          (f) for a claim, issue, or matter in which Indemnitee has been found
liable to the Company unless and only to the extent that the Court of Chancery
in Delaware or the court in which the action or suit was brought has determined
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for the expenses which the court considers proper; or
          (g) if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful.
     5. Term of Agreement. The original term of this Agreement shall be the
twelve month period immediately following the date of this Agreement. This
Agreement shall renew for successive one year terms unless sooner terminated
upon termination of Indemnitee’s position as an officer, director or employee of
the Company or upon delivery of written notice of termination by the Company to
the Indemnitee not less than 60 days prior to the date of termination stated in
the notice. Notwithstanding anything in this Agreement to the contrary, the
indemnification provided pursuant to this Agreement shall survive the
termination of this Agreement with respect to all actions or inactions occurring
or alleged to have occurred prior to or during the term of this Agreement, and
this Agreement shall remain binding upon the Company with respect to the covered
activities of Indemnitee occurring or alleged to have occurred prior to or
during the term of this Agreement.
     6. Notification and Defense of Claim. Promptly after receipt by Indemnitee
of notice of the commencement or threatened commencement of any action, suit or
proceeding, Indemnitee will, if a claim in respect thereof is to be made against
the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve it from any
liability which it may have to Indemnitee otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Indemnitee
notifies the Company of the commencement thereof:
          (a) The Company will be entitled to participate therein at its own
expense; and
          (b) Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel selected by the
Company and consented to by Indemnitee, which consent shall not be unreasonably
withheld. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company will not be liable to

B-3



--------------------------------------------------------------------------------



 



Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below. Indemnitee
shall have the right to employ his own counsel in such action, suit or
proceeding but the fees and expenses of such counsel incurred after the notice
from the Company of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) a conflict of interest between the Company
and Indemnitee exists in the conduct of the defense of such action; or (iii) the
Company shall not in fact have employed counsel to assume the defense of such
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the Company. The Company shall not be entitled to assume
the defense of any action, suit or proceeding brought by or on behalf of the
Company or as to which a conflict of interest exists between the Company and
Indemnitee.
The Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
that would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Company nor Indemnitee will unreasonably withhold
its consent to any proposed settlement.
     7. Payment of Indemnity. Any indemnification or advance shall be made
promptly and in any event within forty-five (45) days, upon the written request
of the director, officer, employee or agent of the Company, unless a
determination is reasonably and promptly made that such director, officer,
employee or agent failed to meet the applicable standard of conduct set forth in
Section 3 hereof or that such director, officer or employee is not entitled to
indemnity under Section 4 hereof. Such determination shall be made (l) by the
Board of Directors by a majority vote of a quorum consisting of disinterested
directors, or (2) by a committee of such directors designated by majority vote
of such directors, even though less than a quorum, or (3) if such a quorum is
not obtainable, or, even if obtainable a quorum of disinterested directors so
directs, by independent legal counsel in a written opinion, or (4) by the
stockholders. If the request for indemnification involves an action, suit or
proceeding that arises from the merger, consolidation, reorganization,
liquidation, sale of all or substantially all of the assets, or other
extraordinary transaction of the Company, the inquiry and resolution thereof
required by this Section 7, at the option of the person seeking indemnification,
shall be made by a neutral person mutually acceptable to the Company and the
person seeking indemnification. If no disposition of such claim for
indemnification is made within forty-five (45) days, a favorable determination
of entitlement to indemnification shall be deemed to have been made. The
expenses (including attorney’s fees) incurred by the person seeking
indemnification in connection with successfully establishing such person’s right
to indemnification, in whole or in part, shall also be indemnified by the
Company.
     8. Repayment of Expenses. Indemnitee agrees that he or she will reimburse
the Company for all reasonable expenses paid by the Company in defending any
civil or criminal action, suit or proceeding against Indemnitee in the event and
only to the extent that it shall be ultimately determined that Indemnitee is not
entitled to be indemnified by the Company hereunder. The undertaking to
reimburse the Company for expenses is made pursuant to the requirements of the
State Statute. It is understood and agreed that no advances or payments

B-4



--------------------------------------------------------------------------------



 



made to the Indemnitee hereunder shall be accounted for or treated as a loan
from the Company to the Indemnitee.
     9. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on the Company hereby in
order to induce Indemnitee to serve and/or continue to serve the Company, and
acknowledges that Indemnitee is relying upon this Agreement in continuing to
serve in such capacity.
          (b) In the event Indemnitee is required to bring any action to enforce
rights and/or to collect moneys due under this Agreement and is successful in
such action, Company shall reimburse Indemnitee for all of Indemnitee’s
reasonable fees and expenses in bringing and pursuing such action.
     10. Separability. Each of the provisions of this Agreement is a separate
and distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable under applicable federal or
state law or for any other reason, such invalidity or unenforceability shall not
affect the validity or enforceability of the other provisions hereof.
     11. Governing Law; Binding Effect; Amendment; Notice.
          (a) This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware without effect to its conflict of law
provisions, except to the extent that the provisions of the Sarbanes-Oxley Act
of 2002 and other federal laws preempt the applicable state law to the
enforceability or interpretation of this Agreement.
          (b) This Agreement shall be binding upon Indemnitee and upon the
Company, its successors and assigns, and shall inure to the benefit of the
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Company, its successors and assigns.
          (c) No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.
          (d) Any notice required to be given hereunder shall be deemed given
when deposited with the United States Postal Service, postage prepaid, addressed
to the person to receive notice at its address below, or such other address as
may have theretofore been specified by such person in a notice pursuant hereto,
or delivered in person to that person (or an executive officer thereof in the
case of the Company).
     12. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration, in
Birmingham, Alabama, in accordance with the Commercial Arbitration rules of the
American Arbitration Association, except that the arbitrator(s) shall be
required to be familiar with the laws of the State of Delaware as they relate to
this Agreement. Judgment upon the award rendered by the Arbitrator(s) may be
entered in any court having jurisdiction thereof.

B-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

                  PROASSURANCE CORPORATION
(the “Company”)
100 Brookwood Place
Birmingham, Alabama 35209    
 
           
 
  By:        
 
     
 
Victor T. Adamo
Its President    
 
                (“Indemnitee”)      
 
                          Signature    
 
                          Address    
 
                     

B-6



--------------------------------------------------------------------------------



 



PRA Final Draft
EXHIBIT C
RELEASE AND SEVERANCE COMPENSATION AGREEMENT

[Becomes effective at the end of the Term of the Employment Agreement.]
     THIS RELEASE AND SEVERANCE COMPENSATION AGREEMENT (the “Agreement”) is made
and entered into effective*                      [the “Effective Date”], between
and among ProAssurance Corporation, a Delaware corporation (“ProAssurance”) and
Jerry D. Brant, an individual (the “Executive”). ProAssurance and its direct and
indirect subsidiaries including Podiatry Insurance Company of America (“PICA”)
are hereinafter collectively referred to as the “Companies.”
RECITALS:
     Executive is currently employed as Chief Executive Officer of PICA at the
Companies’ offices in Williamson County, Tennessee, which is Executive’s primary
location of employment on date of this Agreement. ProAssurance has offered to
expand protection to the Executive in the form of severance benefits payable on
termination of employment under certain circumstances in consideration of
Executive’s agreement to continue his employment with the Companies.
ProAssurance and Executive have entered into this Agreement to evidence the
terms and conditions for payment of severance benefits upon termination of
Executive’s employment with the Companies.
AGREEMENT
     NOW, THEREFORE, These Premises Considered, and in consideration of the
mutual covenants and promises in this Agreement, the sufficiency of which is
hereby acknowledged, the parties agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
          (a) “Annual Base Salary” of the Executive shall be defined as the
Executive’s annual base rate of compensation in effect as of the Date of
Termination (herein defined), but in no event less than the greater of: (A) the
Executive’s annual base rate of compensation in effect as of the Commencement
Date of the Employment Agreement (herein defined), including the adjustment to
reflect the monetized value of company paid automobile and country club dues
paid by PICA prior to the Commencement Date; or (B) the Executive’s annual base
rate of
 

*   The Effect Date shall be immediately upon termination of the Employment
Agreement dated April 2, 2009 by and between ProAssurance Corporation and Jerry
D. Brant unless the Employment Agreement was terminated pursuant to
Sections 4.2, 4.4, 4.6 or 8 thereof.

C-1



--------------------------------------------------------------------------------



 



compensation in effect as of the end of the last calendar quarter preceding the
Date of Termination
          (b) “Beneficial Ownership” is used as such term is used within the
meaning of Rule 13d-3 promulgated under the Exchange Act.
          (c) “Board” means the Board of Directors of ProAssurance either acting
as a full Board or through its Compensation Committee.
          (d) “Cause” means: (i) the Executive has been convicted in a federal
or state court of a crime classified as a felony; (ii) action or inaction by the
Executive (A) that constitutes embezzlement, theft, misappropriation or
conversion of assets of the Companies which alone or together with related
actions or inactions involve assets of more than a de minimus amount or that
constitutes intentional fraud, gross malfeasance of duty, or conduct grossly
inappropriate to Executive’s office, and (B) such action or inaction has
adversely affected or is likely to adversely affect the business of the
Companies, taken as a whole, or has resulted or is intended to result in a
direct or indirect gain or personal enrichment of Executive to the detriment of
the Companies; or (iii) Executive has been grossly inattentive to, or in a
grossly negligent manner failed to competently perform, Executive’s job duties
and the failure was not cured within 45 days after written notice from
ProAssurance.
          (e) “Code” means the Internal Revenue Code of 1986, as amended
          (f) “Change of Control” shall mean the occurrence of any one of the
following events during the term of this Agreement:
               (i) an acquisition of the voting securities of ProAssurance or
PICA by any Person, immediately after which such Person has Beneficial Ownership
of more than 50.1% of the combined voting power of ProAssurance’s or PICA’s then
outstanding voting securities;
               (ii) a merger, consolidation or reorganization involving
ProAssurance or PICA in which an entity other than ProAssurance or PICA (as
applicable) is the surviving entity or in which ProAssurance or PICA (as
applicable) is the surviving entity and the stockholders of ProAssurance or PICA
(as applicable) immediately preceding such transaction will own less than 50.1%
of the outstanding voting securities of the surviving entity; or
               (iii) the sale or other disposition of substantially all of the
assets of ProAssurance or PICA (as defined in the regulations under Section 409A
of the Code); or
               (iv) the disposition of PICA by ProAssurance so that it is no
longer a direct or indirect subsidiary of ProAssurance.
     In no event shall a Change of Control be deemed to have occurred, with
respect to Executive, if the Executive is part of a purchasing group which
consummates a Change of Control Transaction. The Executive shall be deemed “part
of a purchasing group” for purposes of the preceding sentence if the Executive
is an equity participant or has agreed to become an equity participant in the
purchasing company or group (except for ownership of less than 5% of the stock
of the purchasing company).

C-2



--------------------------------------------------------------------------------



 



          (g) “Change of Control Transaction” means any of the transactions as
described in subparagraphs (i), (ii) and (iii) of Section 1(f) hereof.
          (h) “Disability” means a serious injury or illness that requires
Executive to be under regular care of a licensed medical physician and renders
the Executive incapable of performing the essential function of the Executive’s
position for twelve (12) consecutive months as determined by the Board in good
faith and upon receipt of and in reliance on competent medical advice from one
or more individuals selected by the Board, who are qualified to give
professional medical advice. Executive will submit to such medical or
psychiatric examinations and tests as such medical professional deems necessary
to make any determination of Executive’s Disability and consent to such medical
professional sharing the results of such examination with a representative of
the Board.
          (i) “Date of Termination” means (i) if Executive’s employment is
terminated by Executive for any reason other than death or Disability, the Date
of Termination shall be the last day of employment of Executive; (ii) if
Executive’s employment is terminated by reason of death of the Executive, the
date of death shall be the Date of Termination; (iii) if the Executive’s
employment is terminated by reason of Disability, the Date of Termination shall
be the date of determination of Disability by the Board; or (iv) if Executive’s
employment is terminated by ProAssurance for any reason, the Date of Termination
shall be the last day of employment of Executive unless otherwise provided in
Section 6 hereof.
          (j) “Employment Agreement” means the Employment Agreement between
Executive and ProAssurance, dated April 2, 2009.
          (j) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (k) “Good Reason” shall constitute any of the following circumstances
if they occur without the Executive’s express written consent during the term of
this Agreement: (i) a material diminution in the Executive’s authority, duties
or responsibilities such that Executive no longer holds a position with
executive level responsibilities consistent with the Executive’s position of
Chief Executive Officer of PICA; (ii) the Companies require a material change in
the Executive’s primary location of employment of more than 100 miles from the
location of the Executive’s primary location of employment on date of this
Agreement; (iii) the Companies materially reduce the Executive’s incentive
compensation opportunities and employee benefits to a level that is less than is
provided to other executives of comparable rank with the Companies; (iv) a
material breach by the Companies of any provision of this Agreement; (v) a
material reduction by the Companies in the Executive’s Annual Base Salary
(herein defined); (vi) the death or Disability of the Executive; or (vii) the
election of Executive to terminate his employment with the Companies pursuant to
Section 3(g) hereof.
          (l) “Severance Benefits” means the payments and other benefits to be
provided to the Executive under Section 3(a) hereof.
     2. Term of Agreement.
          (a) This Agreement shall continue in effect for an initial period
commencing on the Effective Date and ending on                      [36 months
thereafter] (the “Term”)

C-3



--------------------------------------------------------------------------------



 



          (b) During the Term of this Agreement, Executive shall be entitled to
compensation for his services as an employee of the Companies on substantially
the same terms as set forth in Section 3 of the Employment Agreement.
     3. Severance Benefits.
          (a) If (A) during the Term of this Agreement the Companies terminate
the employment of Executive for any reason other than Cause, or the Executive
terminates employment with the Companies for Good Reason, and (B) the Executive
executes the Release that is attached to and incorporated in this Agreement
(“Release”) within sixty (60) days after the Date of Termination, or in the
event of death if Executive’s estate executes the Release within a reasonable
time, the Executive shall receive the following benefits:
               (i) An amount equal to the Severance Term Factor times the
Executive’s Annual Base Salary;
               (ii) For purposes of this subparagraph (a), the Severance Term
Factor shall be the number 36 minus the number of full calendar months that have
elapsed since the Effective Date (and counting the month in which the Effective
Date occurs as a full calendar month for this purpose) divided by 12.
               (iii) Payment of the Executive’s monthly COBRA premiums for
continued health and dental insurance coverage for the shorter of the following:
(A) the expiration of the Term; (B) eighteen (18) months from the Date of
Termination; (C) until the Executive no longer has coverage under COBRA; or
(D) until the Executive becomes eligible for substantially similar coverage
under a subsequent employer’s group health plan; and
               (iv) Outplacement services that are customary to Executive’s
position.
          (b) Subject to the delivery of the executed Release by Executive, the
Severance Benefits described in subparagraphs (i) of Section 3(a) hereof shall
be paid in cash or good funds in equal monthly installments during the
Restricted Period (as defined in Section 7 hereof) commencing no later than the
fifteenth day of the calendar month that occurs not less than seven (7) days
after the execution of the Release and ending on the first day of the last full
calendar month in the Restricted Period; provided that the payment of the
Severance Benefits shall, at the option of the Executive, or in the event of
death, his estate, be accelerated in the event of the death or Disability of the
Executive and paid to the estate of the Executive within 30 days after receipt
by ProAssurance of notice as set forth in Section 10 and, if not earlier
delivered by Executive, the Release executed by the Estate of the Executive; and
provided further that the obligation of the Companies to pay such Severance
Benefits to the Executive shall be subject to termination as herein provided in
the event the Executive violates the covenants under Section 7 hereof. The
Companies shall withhold from any amounts payable under this Agreement all
federal, state, city or other income and employment taxes that shall be
required. Notwithstanding the foregoing, if the Executive is a “specified
employee” within the meaning of Code Section 409A(a)(2)(b)(i), the payment
schedule for Severance Benefits shall be modified or adjusted to provide that no
payments shall be made until the expiration of six (6) months following the Date
of Termination. In the event that payments are so delayed, a lump sum

C-4



--------------------------------------------------------------------------------



 



payment of the accumulated unpaid amounts attributable to the six (6) month
period shall be made to Executive on the first day of the seventh month
following the Date of Termination. This six month delay shall not apply to any
Severance Benefits which are not subject to the requirements of Section 409A of
the Code by reason of their being separation pay upon an involuntary separation
from service and their meeting the requirements and limitations of the
regulations under the above referenced Code section. In no event shall the
aggregate amount of Severance Benefits be reduced as a result of such
modification or adjustment.
          (c) The outplacement services included in the Severance Benefits shall
be provided to the Executive promptly after the execution of the Release but not
later than the end of the calendar year following the year in which the Date of
Termination occurred.
          (d) The Executive shall be entitled to the following in addition to
and not in limitation of the Severance Benefits: (i) accrued and unpaid base
salary as of the Date of Termination; (ii) accrued vacation and sick leave, if
any, on Date of Termination in accordance with the then current policy or plan
of the Companies with respect to terminated employees generally; and
(iii) vested benefits under the Companies’ employee benefit plans in which the
Executive was a participant on Date of Termination, which vested benefits shall
be paid or provided for in accordance with the terms of said employee benefit
plans.
          (e) The Executive shall not be entitled to receive Severance Benefits
if employment with the Companies is terminated by reason of termination of
employment by the Executive without Good Reason (herein defined) or by reason of
termination of employment by the Companies with Cause.
          (f) The Executive shall be under no duty or obligation to seek or
accept other employment and shall not be required to mitigate the amount of the
Severance Benefits provided under the Agreement by seeking employment or
otherwise; provided, however, that the Executive shall be required to notify the
Companies if the Executive becomes covered by a health or dental care program
providing substantially similar coverage, at which time health or dental care
continuation coverage provided under this Agreement shall cease.
          (g) Notwithstanding any provisions of this Agreement and this
Section 3 to the contrary, the Executive may unilaterally and of his own accord
terminate his employment relationship with the Companies during the Term by
delivery of notice to ProAssurance in accordance with Section 10 hereof. In the
event the Executive elects to terminate employment with the Companies pursuant
to this subparagraph (g), the Executive shall be deemed to have terminated his
employment for Good Reason and shall be entitled to Severance Benefits pursuant
to Section 3(a) hereof, and neither Executive nor the Companies shall be
required to comply with the provisions of Section 5 hereof; provided that if the
Companies deliver a notice of termination for Cause under Section 6 hereof which
sets forth reasons for termination for Cause that occurred prior to the date of
delivery of Executive’s notice of termination pursuant to this subparagraph
(g) and the Executive’s employment is terminated for Cause for the reasons set
forth in said notice of termination for Cause, the employment of the Executive
shall be deemed to have been terminated by the Companies for Cause, and not by
the Executive for Good Reason, and the Executive shall not be entitled to any
Severance Benefits hereunder

C-5



--------------------------------------------------------------------------------



 



     4. Parachute Payment Tax Reimbursement.
          (a) If any payment or benefit within the meaning of Section 280G(b)(2)
of the Code to Executive for his benefit paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, Executive’s employment with the Companies or a Change
of Control (a “Payment” or “Payments”) will be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with such
interest and penalties are collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive an additional payment (a “Gross Up
Payment”). The amount of the Gross Up Payment will be such that after payment by
the Executive of all taxes (including any interest or penalties, other than
interest and penalties imposed by reason of the Executive’s failure to file a
timely tax return or pay taxes shown due on his return, imposed with respect to
such taxes and the Excise Tax), including any Excise Tax imposed upon the Gross
Up Payment, the Executive retains an amount of the Gross Up Payment equal to the
Excise Tax imposed upon the Payments. The Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year for which the Excise Tax is to be paid.
          (b) An initial determination as to whether a Gross Up Payment is
required pursuant to this Agreement and the amount of such Gross Up Payment
shall be made by the Compensation Committee or the Board of Directors of
ProAssurance. In making such determination, the value of any non-cash benefits
or any deferred payment or benefit shall be determined in accordance with the
principles set forth in Sections 280G(d)(3) and (4) of the Code. ProAssurance
shall provide the determination (“Determination”) together with detailed
supporting calculations and documentation to the Executive within a reasonable
time after the Date of Termination but not later than March 15 in the calendar
year following the year in which the Date of Termination occurred. If
ProAssurance determines that no Excise Tax is payable by the Executive with
respect to a Payment or Payments, it shall furnish the Executive with an opinion
of its income tax accountant or tax counsel to the effect that no Excise Tax
will be imposed with respect to any Payment or Payments. Within ten days of the
delivery of the Determination to the Executive, the Executive shall have the
right to dispute the Determination. The Gross Up Payment, if any, as determined
pursuant to this Section 4(b) shall be paid by the Companies to the Executive
within 20 days of the receipt of the Determination, but in no event later than
the end of the tax year next following the year the Executive remits the related
taxes. The existence of the Dispute shall not in any way affect the Executive’s
right to receive Gross Up Payments in accordance with the Determination. Upon
the final resolution of a Dispute, the Companies shall promptly pay the
Executive any additional amount required by such resolution. If there is no
Dispute, the Determination shall be binding, final and conclusive upon the
Companies and the Executive.
     5. Good Reason for Termination. In the event that Executive desires to
terminate employment with the Companies for Good Reason (other than for death or
Disability or notice under Section 3(g) hereof), the Executive must provide the
Companies with written notice no later than 45 calendar days after the Executive
knows or should have known that Good Reason has occurred. Following the
Executive’s notice, the Companies shall have 45 calendar days to rectify the
circumstances causing the Good Reason. If the Companies fail to rectify the
event(s) causing the Good Reason within the 45 day period after the Executive’s
notice, or if any of the

C-6



--------------------------------------------------------------------------------



 



Companies delivers to the Executive written notice stating that the
circumstances cannot or shall not be rectified, the Executive shall be entitled
to assert Good Reason and terminate employment on or before 90 days after the
delivery of the Executive’s notice. Should Executive fail to provide the
required notice in a timely manner, Good Reason shall not be deemed to have
occurred as a result of that event. The term of this Agreement shall not be
deemed to have expired during the notice period, however, as long as the
Executive has provided notice within the term.
     6. Cause. If the Executive’s employment relationship with the Companies is
terminated by the Companies for Cause, the Executive shall not be eligible for
Severance Benefits and all rights of the Executive and obligations of the
Companies under this Agreement shall expire. Any termination of the Executive’s
employment by the Companies for Cause shall be communicated by a notice of
termination to the Executive. The notice of termination shall be a written
notice indicating the specific termination provision of this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
this provision. In the event the Executive disputes the basis for termination
for Cause, Executive may elect to bypass the claims procedure set forth in
Section 11 hereof and file for settlement of the dispute in arbitration as
provided in Section 12 hereof, in which event the Date of Termination shall be
deemed to occur on the date determined by the arbitrator; provided that if the
arbitrator rules in favor of the Executive, the time for the execution of the
Release under Section 3(a) hereof shall be extended until sixty (60) days after
the decision by the arbitrator, and in such event, the Executive shall be paid
Severance Benefits after the execution of the Release as provided in Section
3(b) hereof and shall be reimbursed for any COBRA premiums that were paid by
Executive in the interim period (but not exceeding the maximum period specified
under Section 3(a) hereof) between the termination of employment for COBRA
purposes and the Date of Termination as determined by the arbitrator .
     7. Non-Competition; Nonsolicitation of Employee. The Executive will not
during the Restricted Period (herein defined):
          (a) become Employed by a Competitor Company that offers, sells or
markets medical professional liability insurance in a Primary Market Area of an
Insurance Subsidiary, except that Executive may be employed with a Competitor
Company so long as and on the condition that the Executive does not participate
in the medical professional liability insurance business of the Competitor
Company; or
          (b) solicit or induce any employees of the Companies to leave such
employment or accept employment with any other person or entity, or solicit or
induce any insurance agent of an Insurance Subsidiary to offer, sell or market
medical professional liability insurance for a Competitor Company in a Primary
Market Area of an Insurance Subsidiary.
     For purposes of this Section 7 only, the following terms shall have the
meanings set forth below:
     “Companies” has the meaning set forth in the initial paragraph of this
Agreement.

C-7



--------------------------------------------------------------------------------



 



     “Competitor Company” means an insurance company, insurance agency,
business, for profit or not for profit organization (other than the Companies)
that provides, or offers to provide medical professional liability insurance to
health care providers.
     “Employed” includes activities as an owner, proprietor, employee, agent,
solicitor, partner, member, manager, principal, shareholder (owning more than 1%
of the outstanding stock), consultant, officer, director or independent
contractor.
     “Health care providers” means physicians, dentists, podiatrists,
chiropractors, physician assistants, nurse practitioners, other individual
health care providers and hospital and other institutional health care
providers.
     “Insurance Subsidiary” means any direct or indirect subsidiary of
ProAssurance that offers medical professional liability insurance or non-risk
bearing products and services related to underwriting, claims or risk
management, or indemnification for medical professional liability.
     “Medical professional liability insurance” means medical malpractice
insurance and reinsurance, and equivalent services such as administration of
self-insured trusts, claims management services and risk management services for
health care providers. “Medical professional liability insurance” does not
include services provided as an employee of a health care provider if such
services are rendered solely for the purpose of servicing medical professional
liability risk of the employer or that of its employees.
     “Primary Market Area” means any state in which the Insurance Subsidiaries
derived more than $15 million in aggregate revenues from the sale of medical
professional liability insurance and non-risk bearing medical professional
liability services or products to health care providers in the most recent
complete fiscal year prior to the Date of Termination.
          “Restricted Period” means a period of a period of twenty-four
(24) months from Date of Termination.
          (c) If the Executive is deemed to have materially breached the
non-competition covenants set forth in Section 7 of this Agreement, the
Companies may, in addition to seeking an injunction or any other remedy they may
have, withhold or cancel any remaining payments or benefits due to the Executive
pursuant to Section 3 of this Agreement. The Companies shall give prior or
contemporaneous written notice of such withholding or cancellation of payments
in accordance with Section 3 hereof. If the Executive violates any of these
restrictions, the Companies shall be further entitled to an immediate
preliminary and permanent injunctive relief, without bond, in addition to any
other remedy which may be available to the Companies.
          (d) Both parties agree that the restrictions in this Agreement are
fair and reasonable in all respects, including the geographic and temporal
restrictions, and that the benefits described in this Agreement, to the extent
any separate or special consideration is necessary, are fully sufficient
consideration for the Executive’s obligations under this Agreement.
     8. Confidentiality. Executive will remain obligated under any
confidentiality or nondisclosure agreement with or policy of the Companies (or
any of them) that is currently in

C-8



--------------------------------------------------------------------------------



 



effect or to which the Executive may in the future be bound. In the event that
the Executive is at any time not the subject of a separate confidentiality or
nondisclosure agreement with the Companies (or any of them), Executive expressly
agrees that Executive shall not use for the Executive’s personal benefit, or
disclose, communicate or divulge to, or use for the direct or indirect benefit
of any person, firm, association or company any confidential or competitive
material or information of the Companies or their subsidiaries, including
without limitation, any information regarding insureds or other customers,
actual or prospective, and the contents of their files; marketing, underwriting
or financial plans or analyses which is not a matter of public record; claims
practices or analyses which are not matters of public record; pending or past
litigation in which the Companies have been involved and which is not a matter
of public record; and all other strategic plans, analyses of operations,
computer programs, personnel information and other proprietary information with
respect to the Companies which are not matters of public record. Executive shall
return to the Companies promptly, and in no event later than the Date of
Termination, all items, documents, lists and other materials belonging to the
Companies or their subsidiaries, including but not limited to, credit, debit or
service cards, all documents, computer tapes, or other business records or
information, keys and all other items in the Executive’s possession or control.
     9. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Companies and Executive and their respective devisees,
heirs, legal or personal representatives, successors and assigns.
Notwithstanding the foregoing, this Agreement is personal to the Executive and
the rights and obligations hereunder may not be assigned by Executive without
the prior written consent of ProAssurance.
     10. Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or commercial courier or
mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses as set forth below or to such
other address as one party may have furnished to the other in writing in
accordance herewith. In the event of the Death or Disability of the Executive,
any notices required to be given by the Executive may be made by the Estate,
spouse, or personal representative of the Executive.
Notice to the Executive:
3417 Embassy Dr.
Springfield, IL 62704

and

902 Pheasant Run Ct. S.
Brentwood, TN 37027-5810

C-9



--------------------------------------------------------------------------------



 



Notice to the Companies:

         
 
  ProAssurance Corporation
Mailing Address:
P. O. Box 590009
Birmingham, Alabama 35259-0009
Attention: CEO: cc Secretary   Street Address:
100 Brookwood Place
Birmingham, Alabama 35209


     11. Claims Procedure.
          (a) The administrator for purposes of this Agreement shall be
ProAssurance (“Administrator”), whose address is 100 Brookwood Place,
Birmingham, Alabama 35209; Telephone: (205) 877-4400. The “Named Fiduciary” as
defined in Section 402(a) (2) or ERISA, also shall be ProAssurance. ProAssurance
shall have the right to designate one or more employees of the Companies as the
Administrator and the Named Fiduciary at any time, and to change the address and
telephone number of the same. ProAssurance shall give the Executive written
notice of any change in the Administrator and Named Fiduciary, or in the address
or telephone number of the same.
          (b) The Administrator shall make all determinations as to the right of
any person to receive benefits under the Agreement. Any denial by the
Administrator of a claim for benefits by the Executive (“the claimant”) shall be
stated in writing by the Administrator and delivered or mailed to the claimant
within ten (10) days after receipt of the claim, unless special circumstances
require an extension of time for processing the claim. If such an extension is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 10-day period. In no event shall such
extension exceed a period of ten (10) days from the end of the initial period.
Any notice of denial shall set forth the specific reasons for the denial,
specific reference to pertinent provisions of this Agreement upon which the
denial is based, a description of any additional material or information
necessary for the claimant to perfect the claim, with an explanation of why such
material or information is necessary, and any explanation of claim review
procedures, written to the best of the Administrator’s ability in a manner that
may be understood without legal or actuarial counsel.
          (c) A claimant whose claim for benefits has been wholly or partially
denied by the Administrator may request, within ten (10) days following the
receipt of such denial, in a writing addressed to the Administrator, a review of
such denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as the claimant shall consider relevant to a determination
of the claim, and the claimant may include a request for a hearing in person
before the Administrator. Prior to submitting the request, the claimant shall be
entitled to review such documents as the Administrator shall agree are pertinent
to the claim. The claimant may, at all stages of review, be represented by
counsel, legal or otherwise, of the claimant’s choice. All requests for review
shall be promptly resolved. The Administrator’s decision with respect to any
such review shall be set forth in writing and shall be mailed to the claimant
not later than ten (10) days following receipt by the Administrator of the
claimant’s request unless special circumstances, such as the need to hold a
hearing, require an extension of time for processing, in which case the
Administrator’s decision shall be so mailed not later than twenty (20) days
after receipt of such request.

C-10



--------------------------------------------------------------------------------



 



     12. Arbitration. The parties to this Agreement agree that final and binding
arbitration shall be the sole recourse to settle any claim or controversy
arising out of or relating to a breach or the interpretation of this Agreement,
except as either party may be seeking injunctive relief. Either party may file
for arbitration. A claimant seeking relief on a claim for benefits, however,
must first follow the procedure in Section 11 hereof and may file for
arbitration within sixty (60) days following claimant’s receipt of the
Administrator’s written decision on review under Section 11(c) hereof, or if the
Administrator fails to provide any written decision under Section 11 hereof,
within 60 days of the date on which such written decision was required to be
delivered to the claimant as therein provided. The arbitration shall be held at
a mutually agreeable location, and shall be subject to and in accordance with
the arbitration rules then in effect of the American Arbitration Association;
provided that if the location cannot be agreed upon the arbitration shall be
held in either Birmingham, Alabama, or Chicago, Illinois, whichever location is
closer to the principal office where the Executive was employed on the Date of
Termination. The arbitrator may award any and all remedies allowable by the
cause of action subject to the arbitration, but the arbitrator’s sole authority
shall be to interpret and apply the provisions of this Agreement. In reaching
its decision the arbitrator shall have no authority to change or modify any
provision of this Agreement or other written agreement between the parties. The
arbitrator shall have the power to compel the attendance of witnesses at the
hearing. Any court having jurisdiction may enter a judgment based upon such
arbitration. All decisions of the arbitrator shall be final and binding on the
parties without appeal to any court. Upon execution of this Agreement, the
Executive shall be deemed to have waived any right to commence litigation
proceedings regarding this Agreement outside of arbitration or injunctive relief
without the express consent of ProAssurance. The Companies shall pay all
arbitration fees and the arbitrator’s compensation. If the Executive prevails in
the arbitration proceeding, the arbitrator may require the Companies to
reimburse the Executive for the reasonable fees and expenses of Executive’s
personal counsel for his or her professional services rendered to the Executive
in connection with the enforcement of this Agreement.
     13. Miscellaneous.
          (a) Except insofar as this provision may be contrary to applicable
law, no sale, transfer, alienation, assignment, pledge, collateralization or
attachment of any benefits under this Agreement shall be valid or recognized by
the Companies.
          (b) This Agreement is an unfunded deferred compensation arrangement
for a member of a select group of the Companies’ management and any exemptions
under ERISA, as applicable to such arrangement, shall be applicable to this
Agreement. Nothing in this Agreement shall require or be deemed to require the
Companies or any of them to segregate, earmark or otherwise set aside any funds
or other assets to provide for any payments made or required to be made
hereunder.
          (c) It is understood acknowledged and agreed that Executive is and
will be an “at will’“employee of any one or more of the Companies. Nothing in
this Agreement shall be deemed to create an employment agreement between the
Executive and the Companies or any of them providing for Executive’s employment
for any fixed duration, nor shall it be deemed to modify or undercut the
Executive’s at will employment status with the Companies.

C-11



--------------------------------------------------------------------------------



 



          (d) It is understood and agreed by the Companies and Executive that
the terms of this Agreement relating to the payment of Severance Benefits are
intended to comply in all respects with the requirements of Code Section 409A.
For purposes of determining whether Severance Benefits may be payable to an
Executive in compliance with Code Section 409A, the Executive’s employment will
be considered as having been terminated for purposes of this Agreement if the
parties reasonably anticipate either (i) that Executive will no longer perform
any services for the Companies or (ii) that the level of bona fide services
performed for the Companies (whether as an employee or independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed by Executive over the immediately preceding 36-month period
(or the full period of services to the Companies if Executive has been providing
services to the Companies for less than 36 months).
          (e) Neither the provisions of this Agreement nor the severance
benefits provided hereunder shall reduce any amounts otherwise payable, or in
any way diminish the Executive’s rights as an employee of the Companies, whether
existing now or hereafter, under any benefit, incentive, retirement, stock
option, stock bonus or stock purchase plan, or any employment agreement or other
plan or arrangement.
          (f) This Agreement sets forth the entire agreement between the parties
with respect to the matters set forth herein and supersedes in their entirety
any prior written or oral agreements or understandings between Executive and the
Companies regarding the subject matter of this Agreement. This Agreement may not
be modified or amended except by written agreement intended as such and signed
by all parties.
          (g) The Companies, from time to time, shall provide government
agencies with such reports concerning this Agreement as may be required by law,
and shall provide Executive with such disclosure concerning this Agreement as
may be required by law or as the Companies may deem appropriate.
          (h) Executive and the Companies respectively acknowledge that each of
them has read and understand this Agreement, that they have each had adequate
time to consider this Agreement and discuss it with each of their attorneys and
advisors, that each of them understands the consequences of entering into this
Agreement, that each of them is knowingly and voluntarily entering into this
Agreement, and that they are each competent to enter into this Agreement.
          (i) If any provision of this Agreement is determined to be
unenforceable, at the discretion of ProAssurance the remainder of this Agreement
shall not be affected but each remaining provision shall continue to be valid
and effective and shall be modified so that it is enforceable to the fullest
extent permitted by law. Moreover, in the event this Agreement is determined to
be unenforceable against any of the Companies, it shall continue to be valid and
enforceable against the other Companies.
          (j) This Agreement will be interpreted as a whole according to its
fair terms. It will not be construed strictly for or against either party.
          (k) Except to the extent that federal law controls, this Agreement is
to be construed according to Delaware law.

C-12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement on this
___ day of                     , 20___.

                    EXECUTIVE:      
 
                     
 
                  PROASSURANCE CORPORATION    
 
           
 
  By:        
 
     
 
   

C-13



--------------------------------------------------------------------------------



 



RELEASE IN CONJUNCTION WITH SEVERANCE COMPENSATION
     This Release of Claims (“Release”) is between ProAssurance Corporation
(“ProAssurance”), for itself and for its subsidiaries and any successor company
that has assumed the Agreement to which this Release was an attachment (all such
organizations being referred to in this Release as the “Companies”) and Jerry D.
Brant (“Executive”).
     The Companies and Executive have agreed to terminate their employment
relationship. To effect an orderly termination, the Executive, and the Companies
are entering into this Release.
     1. Executive hereby waives any and all rights Executive may otherwise have
to continued employment with or re-employment by the Companies or any parent,
subsidiary or affiliate of Companies.
     2. Effective with the Date of Termination, Executive is relieved of all
duties and obligations to the Companies, except as provided in this Release or
any applicable provisions of the Release and Severance Compensation Agreement
between Companies and Executive, effective as of                     
(“Agreement”), which survive termination of the employment relationship. Unless
otherwise specifically defined herein, capitalized terms shall have the meaning
attributed to them in the Agreement.
     3. Executive agrees that this Release, the Agreement and the Severance
Benefits provided under the Agreement are confidential and shall not be
disclosed or published directly or indirectly to third persons, except as
necessary to enforce its terms, by Executive or to Executive’s immediate family
upon their agreement not to disclose the fact or terms of this Release, or to
Executive’s attorney, financial consultant or accountant, except that Executive
and the Companies may disclose, as necessary, (i) the fact that Executive has
terminated Executive’s employment with the Companies, and (ii) the terms of this
Agreement and Severance Benefits as required under the securities laws and
regulations and the listing requirements of any stock exchange or national
market system and as otherwise required by law.
     4. Any fringe benefits that Executive has received or currently is
receiving from the Companies or its affiliates shall cease effective with the
Date of Termination, except as otherwise provided for in this Release, in the
Agreement or by law.
     5. The parties agree that the terms contained and payments provided for in
the Agreement are compensation for and in full consideration of Employee’s
release of claims under this Release, and Executive’s confidentiality,
non-compete, non-solicitation and non-disclosure agreements contained in the
Agreement.
     6. The Executive shall be under no duty or obligation to seek or accept
other employment and shall not be required to mitigate the amount of the
Severance Benefits (as defined and provided under the Agreement) by seeking
employment or otherwise, provided, however, that the Executive shall be required
to notify the Companies if the Executive becomes

C-14



--------------------------------------------------------------------------------



 



covered by a health or dental care program providing substantially similar
coverage, at which time health or dental care continuation coverage provided
under the Agreement shall cease.
     7. Executive waives, releases, and forever discharges the Companies and
each of their direct or indirect parents, subsidiaries, affiliates, and any
partnerships, joint ventures or other entities involving or related to any of
the Companies, their parents, subsidiaries or affiliates, and all present or
former employees, officers, agents, directors, successors, assigns and attorneys
of any of these corporations, persons or entities (all collectively referred to
in this Release as the “Released”) from any and all claims, charges, suits,
causes of action, demands, expenses and compensation whatsoever, known or
unknown, direct or indirect, on account of or growing out of Executive’s
employment with and termination from the Companies, or relationship or
termination of such relationship with any of the Released, or arising out of
related events occurring through the date on which this Release is executed.
This includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorney fees; employment
discrimination arising under any federal, state, or local civil rights or
anti-discrimination statute, including specifically any claims Executive may
have under the federal Age Discrimination in Employment Act, as amended, 29 USC
§§ 621, et seq.; emotional distress; harassment; defamation; libel; slander; and
all other types of claims or causes of action whatsoever arising under any other
state or federal statute or common law of the United States. Notwithstanding
anything in this Release to the contrary, nothing in this Release shall be
construed to waive, release or discharge the Companies from making any payments
or providing any benefits due to Executive in accordance with the terms of the
Agreement after the Date of Termination
     8. The Executive does not waive or release any rights or claims that may
arise under the federal Age Discrimination in Employment Act, as amended, after
the date on which this Release is executed by the Executive.
     9. The Executive acknowledges and agrees that Executive has been advised in
writing by this Release, and otherwise, to CONSULT WITH AN ATTORNEY before
Executive executes this Release.
     10. The Executive agrees that Executive received a copy of this Release
prior to executing the Agreement, that this Release incorporates the Companies’
FINAL OFFER; that Executive has been given a period of at least twenty-two
(22) calendar days within which to consider this Release and its terms and to
consult with an attorney should Executive so elect.
     11. The Executive shall have seven (7) calendar days following Executive’s
execution of this Release to revoke this Release. Any revocation of this Release
shall be made in writing by the Executive and shall be received on or before the
time of close of business on the seventh calendar day following the date of the
Employee’s execution of this Release at ProAssurance’s address at 100 Brookwood
Place, P. O. Box 590009, Birmingham, Alabama 35259-0009, Attention: President:
cc Secretary, or such other place as the Companies may notify Executive in
writing. This Release shall not become effective or enforceable until the eighth
(8th) calendar day following the Executive’s execution of this Release.

C-15



--------------------------------------------------------------------------------



 



     12. Executive and the Companies acknowledge that they have read and
understand this Release, that they have had adequate time to consider this
Release and discuss it with their attorneys and advisors, that they understand
the consequences of entering into this Release, that they are knowingly and
voluntarily entering into this Release, and that they are competent to enter
into this Release.
     13. This Release shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devisees and legal or personal representatives.
     14. This Release, along with the attached Agreement, sets forth the entire
agreement between the parties at the time and date these documents are executed,
and fully supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release. This Release may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.
     15. Except to the extent that federal law controls, this Release is to be
construed according to the law of the state of Delaware.
     16. If any provision of this Release is determined to be unenforceable, at
the discretion of ProAssurance the remainder of this Release shall not be
affected but each remaining provision or portion shall continue to be valid and
effective and shall be modified so that it is enforceable to the fullest extent
permitted by law.
     17. To signify their agreement to the terms of this Release, the parties
have executed it on the date set forth opposite their signatures, or those of
their authorized agents, which follow.

                  EXECUTIVE    
 
           
Dated:                     
                     
 
                  PROASSURANCE CORPORATION    
 
           
Dated:                     
  By:        
 
  Its:  
 
   
 
           

C-16